Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 and 06/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-7, 10-11, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17259706 (Matsuura ‘706). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the copending application’s claims.
Matsuura ‘706 claims recite all the features in claims 1, 4-7, 10-11, and 14-15 of the instant application. Therefore Matsuura ‘706 claims are in essence a “species” of the generic invention of claims 1, 4-7, 10-11, and 14-15 of the instant application. 
It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura “Optimization Challenge: Maximizing Lifetime of a Data-Gathering Sensor Tree”.


Regarding claim 1, Matsuura discloses a path selection apparatus for selecting a path when transmitting a packet of sensor reports from lower nodes in a sensor tree to an upper node in the sensor tree (Data gathering trees in wireless sensor networks (WSNs) to gather sensor reports and routing for maximizing the lifetime of a data gathering tree; §.1), the path selection apparatus comprising:
a node movement unit, including one or more processors, configured to select a first node representing a vertex node of a subtree in the sensor tree and having a child node, and move a second node positioned under the first node of the subtree in the sensor tree to a position under a third node not belonging to the subtree in the sensor tree when a movement of the second node to the position under the third node is determined to decrease a total number of packets to be transmitted and received in the sensor tree (L(i) and PL(i) are calculated for each node i. Among all the nodes on the tree, the node with Lmax is defined as Nmax, and the node with Lmin = mini=1, ... ,n L(i) is defined as Nmin, and they are determined in Step 2. In Step 3, it is judged if the node has been selected as Nmax more than a times. it is judged if Lmax - Lmin is larger than β. nodes i below Nmax are chosen one by one, and they are considered to be moved to another subtree under a new parent, which is a neighbor to i, with P; probability. The value of P; is multiplied by 1/2 whenever i is moved, so the more i moves, the less likely i is chosen to be moved afterwards. The routine between Step 2 and Step 5 is repeated until the algorithm ends; §.2).

Regarding claim 4, Matsuura discloses wherein the node movement unit is configured to set an upper limit for a number of times a same vertex node of a same subtree in the sensor tree is selected when node movements are repeatedly performed in the sensor tree (it is judged if the node has been selected as Nmax more than a times. If the answer is "yes," the algorithm ends; otherwise, it goes to Step 4. In Step 4, it is judged if Lmax - Lmin is larger than p. If the answer is "no," the algorithm ends; otherwise, it goes to Step 5. In Step 5, nodes i below Nmax are chosen one by one, and they are considered to be moved to another subtree under a new parent, which is a neighbor to i, with Pi probability; §.2).

Regarding claim 5, Matsuura discloses wherein the node movement unit sets an upper limit for a number of times a same node in the sensor tree is moved when node movements are repeatedly performed in the sensor tree (it is judged if the node has been selected as Nmax more than a times. If the answer is "yes," the algorithm ends; otherwise, it goes to Step 4. In Step 4, it is judged if Lmax - Lmin is larger than p. If the answer is "no," the algorithm ends; otherwise, it goes to Step 5. In Step 5, nodes i below Nmax are chosen one by one, and they are considered to be moved to another subtree under a new parent, which is a neighbor to i, with Pi probability; §.2).

Regarding claim 6, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 7, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 11, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 5.

Allowable Subject Matter
Claims 2-3, 8-9, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 2, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the cited art. The same reasoning applies to claims 3, 8-9, and 12-13 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White et al. (US 20180359142), “TRACKING AND IMPLEMENTING WORKAROUNDS TO COMPUTER-RELATED ISSUES.”
Gresset (US 20210250282), “METHOD AND APPARATUS FOR MANAGING NETWORK.”
Ramanathan et al. (US 20210367878), “VINE: ZERO-CONTROL ROUTING USING DATA PACKET INSPECTION FOR WIRELESS MESH NETWORKS.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413